DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 7/14/2020 to claims 1-3,6-7,10-13,16-17, cancelation of claims 4-5,8-9,14-15,18-20, and Applicant’s addition of new claims 21-25 are acknowledged by the examiner. Examiner notes that the canceled claims should not contain text. Please refer to MPEP 714 for further information.
Claims 1-3,6-7,10-13,16-17, and 21-25 are pending.
Claims 1-3,6-7,10-13,16-17, and 21-25 are examined.

Response to Arguments
Applicant’s amendments to claims 1 and 16 filed on 7/20/2020 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1 and 16. Therefore, Applicant’s arguments with respect to claims 1-3,6-7,10-13,16-17 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Wagner remains relevant, because Wagner discloses most of the structural limitations in Claim 1 and 16. Teaching reference Kim is no longer used in this rejection but is still pertinent to the applicant’s invention. Accordingly, examiner continues to rely on the Wagner reference in the new grounds of rejection, further in view of the newly founded prior art of Makishima, Gores, and Eubank which further teach the newly added limitations in the current rejection laid out below.



Applicant argues that the inner layer described by Wagner is only an exterior wall of the mouthguard structure adjoining the lingual, mesial, buccal or labial or lateral surfaces of the teeth, NOT the incisal or occlusal surfaces of the teeth as described herein. Applicant’s arguments are respectfully acknowledged and considered. Examiner has taken applicant’s explanation along with the new limitations of the inner and outer layer and has further explained how Wagner is able to read on the limitations in the rejection provided below.  

Applicant argues that Wagner fails to describe or suggest how, or even if the two layers described herein are attached, joined or otherwise configured. Applicant’s arguments are acknowledged but are not persuasive. Examiner notes that this limitations are newly added ones and were not discussed or examined in the prior office action. Examiner has provided further explanation in the rejection down below where Wagner does disclose these limitations.

Applicant argues that Wagner fails to describe or suggest "discrete jaw alignment components positioned between the outer resilient protective layer and adjacent compliant inner layer of both the upper and lower mouthguard assemblies". Applicant’s arguments are acknowledged but are not 

Claim Rejections - 35 USC § 112
Claim 23 recites the limitation "the mating surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 21 is objected for the following reasons: for clarity, examiner is suggesting “assembly coupled coupled together” to be written as “—assembly are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Wagner (US 2013/0284184).

Regarding claim 16, Wagner discloses a mouthguard system(200, Fig 2A-B is an analogous mouthguard capable of being custom fitted for the user [0056]) comprising: 
an upper mouthguard assembly comprising an outer resilient protective layer and an adjacent compliant layer configured to be positionable about a maxilla of a user(2, see Fig 2A-2B; [0010, 0042, 0047]; 2 is made of a moldable polymeric material which are known in the art to be both resilient and compliant and 2 is capable of being made of more than one layer of material and each layer may be the same or different [0056] so that it may be custom fitted for each user. A later example is given where Wagner contemplates such as having a hard acrylic shell laminated to a soft vinyl layer [0057])(the examiner is interpreting the term “resilient” to be defined as “capable of withstanding shock without permanent deformation or rupture” as referred to by the Merriam-Webster’s dictionary definition and; the examiner is interpreting the term “compliant” to be defined as “ready or disposed to comply” as referred to by the Merriam-Webster’s dictionary definition); 
a lower mouthguard assembly comprising an outer resilient protective layer and an adjacent compliant layer configured to be positionable about a mandible of the user (4, see Fig 2A-2B;[0011, 0042, 0047]; 4 is made of a moldable polymeric material which are known in the art to be both resilient and compliant and 4 is capable of being made of more than one layer of material and each layer may be the same or different [0056] so that it may be custom fitted for each user. A later example is given where Wagner contemplates such as having a hard acrylic shell laminated to a soft vinyl layer [0057])(the examiner is interpreting the term “resilient” to be defined as “capable of withstanding shock without permanent deformation or rupture” as referred to by the Merriam-Webster’s dictionary definition and; the examiner is interpreting the term “compliant” to be defined as “ready or disposed to comply” as referred to by the Merriam-Webster’s dictionary definition); and 
one or more stabilizer systems configured to align the upper mouthguard assembly with the lower mouthguard assembly (the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully act in specific configurations as seen in Fig. 2A to stabilize the upper and lower mouthguards 2,4 for medical treatment [0051], examiner is interpreting the term stabilizer being defined as to make or hold stable, firm or maintain at a given level or quantity https://www.dictionary.com/browse/stabilize?s=t), wherein the one or more stabilizer systems includes: 
a displacement magnetic system (the respective pairs of 28A-B, 32A-B, 30A, 34A of the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully; examiner is interpreting the displacement magnetic system as referring to the pairs of the individual components that make up the one or more stabilizer systems examiner’s broadest reasonable interpretation is based on [0026] and [0028] of the applicant’s specification) configured to move the mandible with respect to the maxilla of the user (the respective pairs of 28A-B, 32A-B, 30A, 34A are capable of moving the mandible with respect to the maxilla of the user in a plurality of directions such as back and forth between a backwards direction when urging the mandible backwards relative to the maxilla to its initial, normal position and in a forward direction when urging the mandible forward relative to the maxilla, see [0059], [0061]) and including: 
at least a first magnetic element of a first plurality of magnetic elements coupled to the upper mouthguard assembly (34A and 30A on the right and left sides of 2 respectfully, see Fig 2B and [0048],[0051]) between the resilient layer and the adjacent compliant layer ([0048], the magnets are capable of being embedded), and 

wherein the first magnetic element and the second magnetic element are configured to generate a magnetic force (34A and 30A on the right and left sides of 2 will inherently generate a magnetic force when in the presence of either 32B and 28B or in the presence of 32A and 28A on the right and left sides of 4 respectfully, see Fig 2B and [0051]-[0052]).  

Regarding claim 17, Wagner discloses the mouthguard system of claim 16.
Wagner further discloses wherein the one or more stabilizer systems includes: 
a cushioning magnetic system ( the system of 34A and 30A on the right and left sides of 2 in relation to 32A and 28A on the right and left sides of 4 respectfully, see Fig 2B) configured to repel the mandible downward with respect to the maxilla (34A and 30A on the right and left sides of 2 will inherently generate a repulsive magnetic force when in the presence of 32A and 28A on the right and left sides of 4 respectfully and the repulsive magnetic force will inherently move the mandible downward relative to the maxilla creating a separation space, see Fig 2B and [0051]-[0052]), 
wherein the first plurality of magnetic elements (34A and 30A on the right and left sides of 2 respectfully, see Fig 2B and [0048],[0051]) and the second plurality of magnetic elements (32A,32B and 28A,28B on the right and left sides of 4 respectfully, see Fig 2B and [0048],[0051]) are configurable to generate a repelling magnetic system (34A and 30A on the right and left sides of 2 will inherently generate a repulsive magnetic force when in the presence of 32A and 28A on the right and left sides of 4 respectfully, see Fig 2B and [0051]-[0052]) configured to move the mandible downward forming a separation space with respect to the maxilla of the user (the repulsive magnetic force will inherently .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0284184), in view of Makishima (EP 0359135 A1).

Regarding claim 1, Wagner discloses a mouthguard system (200, Fig 2A-B is an analogous mouthguard capable of being custom fitted for the user [0056]) comprising: an upper mouthguard assembly configured to be positionable about a maxilla of a user (2, see Fig 2A-2B; [0010, 0042, 0047]); a lower mouthguard assembly configured to be positionable about a mandible of the user (4, see Fig 2A-2B;[0011, 0042, 0047]); and one or more stabilizer systems configured to align the upper mouthguard assembly with the lower mouthguard assembly (the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully act in specific configurations as seen in Fig. 2A to stabilize the upper and lower mouthguards 
wherein the upper mouthguard assembly includes an outer resilient protective layer positioned adjacent a compliant inner layer (2 is made of a moldable polymeric material which are known in the art to be both resilient and compliant and 2 is capable of being made of more than one layer of material and each layer may be the same or different [0056] so that it may be custom fitted for each user. A later example is given where Wagner contemplates such as having a hard acrylic shell laminated to a soft vinyl layer [0057])(the examiner is interpreting the term “resilient” to be defined as “capable of withstanding shock without permanent deformation or rupture” as referred to by the Merriam-Webster’s dictionary definition and; the examiner is interpreting the term “compliant” to be defined as “ready or disposed to comply” as referred to by the Merriam-Webster’s dictionary definition), the two layers joined by a forming process (the two layers, outer and inner layers of 2, are capable of being joined by a forming process such as being laminated, see [0056]-[0057]), wherein the lower mouthguard assembly includes an outer resilient protective layer positioned adjacent a compliant inner layer (4 is made of a moldable polymeric material which are known in the art to be both resilient and compliant and 4 is capable of being made of more than one layer of material and each layer may be the same or different [0056] so that it may be custom fitted for each user. A later example is given where Wagner contemplates such as having a hard acrylic shell laminated to a soft vinyl layer [0057])(the examiner is interpreting the term “resilient” to be defined as “capable of withstanding shock without permanent deformation or rupture” as referred to by the Merriam-Webster’s dictionary definition and; the examiner is interpreting the term “compliant” to be defined as “ready or disposed to comply” as referred to by the Merriam-Webster’s dictionary definition), the two layers joined by a forming process (the two layers, outer and inner layers of 4, are capable of being joined by a forming process such as being laminated, examiner is interpreting the discrete jaw alignment components as referring to the individual components that together make up the one or more stabilizer systems previously mentioned because there are one or more stabilizing systems. Additionally, examiner is unable to find any mention of the “discrete jaw alignment components” when looking in the applicant’s specification and the examiner’s broadest reasonable interpretation of the discrete jaw alignment components is being limited to magnetic elements because the discrete jaw alignment components are positioned between the outer and inner layers of the upper and lower mouthguard, examiner’s broadest reasonable interpretation is based on [0026] and [0028] of the applicant’s specification).  
Wagner does not explicitly disclose wherein forming process of the two layers (resilient outer layer and compliant inner layer) of the upper and lower mouthguard assemblies are joined by a vacuum forming process respectfully.
Makishima teaches of an analogous mouthguard (see Fig 1 and 2, and abstract) comprising two analogous outer and inner layers of material to make up an upper or lower mouthpiece assembly (see Fig 1 and 2, and abstract) where Makishima discloses 3 common types of mouthpieces well known in the art of making mouthpieces (pg2, lines 10-38). One of these 3 types is referred to as mouthpieces of the custom-made type (pg2, line 34) where is it discussed that a common and well know process of making this type is done through a vacuum molding process for the purpose of creating a mouthpiece that is custom fitted to user (pg 2, lines 34-38). 
As a result, examiner contends that the process making custom fitted mouthpieces via a vacuum forming process is a well-known practice in the art of making mouthguards that conform to the specific 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of joining the outer and inner layers of the upper and lower mouthguard disclosed by Wagner via a vacuum forming process that is well known in the art of making custom fitted mouthguards as taught by Makishima in order to make a mouthpiece of the custom-made type (pg 2, lines 34-38).

Regarding claim 2, the modified Wagner discloses the mouthguard system of claim 1.
The modified Wagner does not explicitly disclose wherein outer layer of the upper mouthguard assembly provides a higher level of resilience when compared to the inner layer.
However, Makishima further teaches of an analogous mouthguard assembly (see Fig 1 and 2, and abstract) having an analogous resilient outer layer (1, Fig 1) and analogous compliant inner layer (2, Fig 1) wherein the outer layer of the upper mouthguard assembly provides a higher level of resilience when compared to the inner layer (see pg 3, lines 39-46 and abstract; the material of the outer layer has a higher softening point compared to that of the material of the inner layer) for the purposes of being able to have the inner layer only be custom fitted to the user’s teeth while without having the outer layer deform as well when the device is being molded to the user’s teeth (see pg 5, lines 18-26, lines 35-41, and lines 48-53).


Regarding claim 3, the modified Wagner discloses the mouthguard system of claim 2.
As combined, Makishima further discloses wherein the inner layer of the upper mouthguard assembly is configured to be compliant so that it is moldable to the shape of the one or more proximate teeth of the maxilla of the user (see pg6, lines 38-44; the inner layer of the upper mouthguard assembly is compliant and is thus capable of being molded to the shape of one of more proximate teeth of the maxilla of the user).  

Regarding claim 6, the modified Wagner discloses the mouthguard system of claim 1.
The modified Wagner does not explicitly disclose wherein outer layer of the lower mouthguard assembly provides a higher level of resilience when compared to the inner layer.
However, Makishima further teaches of an analogous mouthguard assembly (see Fig 1 and 2, and abstract) having an analogous resilient outer layer (1, Fig 1) and analogous compliant inner layer (2, Fig 1) wherein the outer layer of the lower mouthguard assembly provides a higher level of resilience when compared to the inner layer (see pg 3, lines 39-46 and abstract; the material of the outer layer has a higher softening point compared to that of the material of the inner layer) for the purposes of being 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of the resilient outer layer and compliant inner layer of the lower mouthguard disclosed by the modified Wagner with the respective materials of the outer layer and inner layer of the analogous mouthpiece as taught by Makishima in order to enhance the lower mouthguard assembly by enabling only the inner layer to be custom fitted to the user’s teeth while without having the outer layer deform as well when the device is being molded to the user’s teeth thus enhancing the overall strength of the device enabling improved protection of the user’s teeth (see pg 5, lines 18-26, lines 35-41, and lines 48-53).

Regarding claim 7, the modified Wagner discloses the mouthguard system of claim 6.
As combined, Makishima further discloses wherein the inner layer of the lower mouthguard assembly is configured to be compliant so that it is moldable to the shape of the one or more proximate teeth of the mandible of the user (see pg6, lines 38-44; the inner layer of the lower mouthguard assembly is compliant and is thus capable of being molded to the shape of one of more proximate teeth of the mandible of the user).  

Regarding claim 10, the modified Wagner discloses the mouthguard system of claim 1.
As combined, Wagner further discloses, wherein the one or more stabilizer systems includes: a displacement magnetic system (the respective pairs of 28A-B, 32A-B, 30A, 34A of the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully; examiner is interpreting the displacement magnetic system as referring to the pairs of the individual components that make up the one or more stabilizer systems examiner’s broadest reasonable interpretation is based on [0026] and [0028] of the applicant’s specification) configured to displace the mandible with respect to the maxilla of the user in a plurality of directions (the respective pairs of 28A-B, 32A-B, 30A, 34A are capable of displacing the mandible with respect to the maxilla of the user in a plurality of directions such as back and forth between a backwards direction when urging the mandible backwards relative to the maxilla to its initial, normal position and in a forward direction when urging the mandible forward relative to the maxilla, see [0059], [0061]); 
wherein the discrete components (the individual components of 28A-B, 32A-B, 30A, 34A of the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully, [0059], [0061]; please see examiners interpretation of the discrete components above in claim 1 for further explination) of the displacement magnetic system are positioned between the inner and outer layers of each of the upper and lower mouthguard assemblies ([0048], magnets are capable of being embedded).  

Regarding claim 11, the modified Wagner discloses the mouthguard system of claim 10. 
As combined, Wagner further discloses wherein the displacement magnetic system (combination of 28A-B, 32A-B, 30A, 34A) includes: 
at least a first of a first plurality of magnetic elements coupled to the upper mouthguard assembly (34A and 30A on the right and left sides of 2 respectfully, see Fig 2B and [0048],[0051]); and 
at least a second of a second plurality of magnetic elements coupled to the lower mouthguard assembly (32A,32B and 28A,28B on the right and left sides of 4 respectfully, see Fig 2B and [0048],[0051]).  

Regarding claim 12, the modified Wagner discloses the mouthguard system of claim 11.
As combined, Wagner further discloses wherein the at least first of a first plurality of magnetic elements (34A and 30A on the right and left sides of 2 respectfully, see Fig 2B and [0048],[0051]) and the 
 
Regarding claim 13, the modified Wagner discloses the mouthguard system of claim 11.
As combined, Wagner further discloses wherein the first plurality of magnetic elements (34A and 30A on the right and left sides of 2 respectfully, see Fig 2B and [0048],[0051]) and the second plurality of magnetic elements (32A,32B and 28A,28B on the right and left sides of 4 respectfully, see Fig 2B and [0048],[0051]) are configurable to generate a repelling magnetic system (34A and 30A on the right and left sides of 2 will inherently generate a repullsive magnetic force when in the presence of 32A and 28A on the right and left sides of 4 respectfully, see Fig 2B and [0051]-[0052]) configured to move the mandible downward forming a separation space with respect to the maxilla of the user (the repulsive magnetic force will inheriently move the mandible downward relative to the maxilla creating a separation space, see Fig 2B and [0051]-[0052]).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0284184), in view of Makishima (EP 0359135 A1), in further view of Gores (US RE28,667).

Regarding claim 21, the modified Wagner discloses the mouthguard system of claim 1.
The modified Wagner is silent wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together so that the upper mouthguard assembly and the lower mouthguard assembly do not get separated.
Gores teaches of an analogous mouthguard assembly (Fig 1 and 2) having an analogous upper mouthguard assembly (10, see Fig 2) and an analogous lower mouthguard assembly (12, see Fig 2) wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together so that the upper mouthguard assembly and the lower mouthguard assembly do not get separated (10 and 12 are connected together via 22,23, see Figs 1 and 2) for the analogous purpose of ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use (Col 1, line18-20). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner to include the coupling means as taught by Goers in order to further improve and enhance the overall device by further ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use, thus further enhancing the stability of the device when in use (Col 1, line18-20).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0284184), in view of Makishima (EP 0359135 A1), in further view of Eubank (US 6,857,429 B2).

Regarding claim 22, Wagner discloses a mouthguard system (200, Fig 2A-B is an analogous mouthguard capable of being custom fitted for the user [0056]) comprising: 
an upper mouthguard assembly configured to be positionable about a maxilla of a user (2, see Fig 2A-2B; [0010, 0042, 0047]); 

one or more stabilizer systems configured to align the upper mouthguard assembly with the lower mouthguard assembly (the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully act in specific configurations as seen in Fig. 2A to stabilize the upper and lower mouthguards 2,4 for medical treatment [0051], examiner is interpreting the term stabilizer being defined as to make or hold stable, firm or maintain at a given level or quantity https://www.dictionary.com/browse/stabilize?s=t); 
wherein the upper mouthguard assembly includes an outer resilient protective layer positioned adjacent a compliant inner layer (2 is made of a moldable polymeric material which are known in the art to be both resilient and compliant and 2 is capable of being made of more than one layer of material and each layer may be the same or different [0056] so that it may be custom fitted for each user. A later example is given where Wagner contemplates such as having a hard acrylic shell laminated to a soft vinyl layer [0057])(the examiner is interpreting the term “resilient” to be defined as “capable of withstanding shock without permanent deformation or rupture” as referred to by the Merriam-Webster’s dictionary definition and; the examiner is interpreting the term “compliant” to be defined as “ready or disposed to comply” as referred to by the Merriam-Webster’s dictionary definition), the two layers joined by a forming process (the two layers, outer and inner layers of 2, are capable of being joined by a forming process such as being laminated, see [0056]-[0057]), 
wherein the lower mouthguard assembly includes an outer resilient protective layer positioned adjacent a compliant inner layer (4 is made of a moldable polymeric material which are known in the art to be both resilient and compliant and 4 is capable of being made of more than one layer of material and each layer may be the same or different [0056] so that it may be custom fitted for each user. A later example is given where Wagner contemplates such as having a hard acrylic shell laminated to a soft vinyl layer [0057])(the examiner is interpreting the term “resilient” to be defined as “capable of withstanding shock without permanent deformation or rupture” as referred to by the Merriam-Webster’s dictionary definition and; the examiner is interpreting the term “compliant” to be defined as “ready or disposed to comply” as referred to by the Merriam-Webster’s dictionary definition), the two layers joined by a forming process (the two layers, outer and inner layers of 4, are capable of being joined by a forming process such as being laminated, see [0056]-[0057]), and
further comprising friction reducing means (PTFE, [0057]; Wagner contemplates other polymeric materials that may be useful in the invention, one of them being PTFE, a material well known in the art of material science for its low coefficient of friction and used in a multitude of applications as a means of reducing the friction between two surfaces) configured to reduce friction between upper mouthguard assembly and lower mouthguard assembly (PTFE is capable of being used in the invention [0057] and would capable of reducing the friction between the upper mouthguard assembly and lower mouthguard assembly).  
Wagner does not explicitly disclose wherein forming process of the two layers (resilient outer layer and compliant inner layer) of the upper and lower mouthguard assemblies are joined by a vacuum forming process respectfully.
Makishima teaches of an analogous mouthguard (see Fig 1 and 2, and abstract) comprising two analogous outer and inner layers of material to make up an upper or lower mouthpiece assembly (see Fig 1 and 2, and abstract) where Makishima discloses 3 common types of mouthpieces well known in the art of making mouthpieces (pg2, lines 10-38). One of these 3 types is referred to as mouthpieces of the custom-made type (pg2, line 34) where is it discussed that a common and well know process of making this type is done through a vacuum molding process for the purpose of creating a mouthpiece that is custom fitted to user (pg 2, lines 34-38). 
As a result, examiner contends that the process making custom fitted mouthpieces via a vacuum forming process is a well-known practice in the art of making mouthguards that conform to the specific 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of joining the outer and inner layers of the upper and lower mouthguard disclosed by Wagner via a vacuum forming process that is well known in the art of making custom fitted mouthguards as taught by Makishima in order to make a mouthpiece of the custom-made type (pg 2, lines 34-38).
Wagner in view of Makishima disclose the invention above.
Wagner in view of Makishima do not explicitly disclose further comprising friction reducing assemblies.  
Eubank teaches of an analogous mouthguard system (Fig 1, see Title; the device is used to for maintaining stability of one or more aspects of a user's masticatory system and is thus considered as analogous) further comprising friction reducing assemblies (16a and 18a, see Fig 1) and configured to reduce friction between upper mouthguard assembly and lower mouthguard assembly (16a is capable of being a ball bearing that is capable of rolling along 18a thereby reducing the friction between the upper and lower mouthguard assemblies, see Col 2, lines 55-67 to Col 3, lines 1-6) for the purpose of helping maintain stability of one or more aspects of the user’s masticatory system, including at least helping to maintain proper positioning of the user’s temporomandibular joint (see, Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wagner in view of 

Regarding claim 23, the modified Wagner discloses the mouthguard system of claim 22.
As combined, Eubank further discloses wherein the friction reducing assemblies (16a and 18a, see Fig 1) are rolling assemblies positioned about the mating surfaces between the outer resilient layers of the upper mouthguard assembly and the lower mouthguard assembly (Col 2, lines 55-67 to Col 3, lines 1-6).  

Regarding claim 24, the modified Wagner discloses the mouthguard system of claim 23.
As combined, Eubank further discloses wherein the friction reducing assemblies are configured for lateral displacement of the mandible with respect to maxilla of the user (16a and 18a are capable of lateral displacement of the mandible with respect to maxilla of the user, Col 2, lines 55-67 to Col 3, lines 1-6).  

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0284184), in view of Makishima (EP 0359135 A1), in further view of Eubank (US 6,857,429 B2), in further view of Gores (US RE28,667).

Regarding claim 25, the modified Wagner discloses the mouthguard system of claim 22.

Gores teaches of an analogous mouthguard assembly (Fig 1 and 2) having an analogous upper mouthguard assembly (10, see Fig 2) and an analogous lower mouthguard assembly (12, see Fig 2) wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together so that the upper mouthguard assembly and the lower mouthguard assembly do not get separated (10 and 12 are connected together via 22,23, see Figs 1 and 2) for the analogous purpose of ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use (Col 1, line18-20). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention the modified Wagner to include the coupling means as taught by Goers in order to further improve and enhance the overall device by further ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use, thus further enhancing the stability of the device when in use (Col 1, line18-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160157962, US 4,671, 767, and US 7,712,468 are considered pertinent because they relate to the applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANT T BENNETT/Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786